         Case 7:09-cr-01022-KMK
         Case 7:09-cr-01022-KMK Document
                                Document 1072
                                         1074 Filed
                                              Filed 06/18/20
                                                    06/22/20 Page
                                                             Page 11 of
                                                                     of 11
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York


                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                      June 18, 2020


 BY ECF AND E-MAIL
 The Honorable Kenneth M. Karas
 United States District Judge
 Southern District ofNew York
 300 Quarropas Street
 White Plains, New York 10601

        Re:     United States v. Blaine Scott, 09 Cr. 1022-22 (KMK)

 Dear Judge Karas:

         The Government, with the consent of defense counsel, respectfully submits this letter to
 request an adjournment of at least 60 days of the violation of supervised release proceeding
 currently scheduled for Wednesday, June 24, 2020 at 2:30 p.m. Briefly, five specifications remain
 pending against the defendant, arising from his arrests and criminal charges in Buchanan Village
 and Peekskill (the "State Proceedings"). The Government has conferred with United States
 Probation Officer Veronica M. Dignam and understands that the next State Proceedings court date
 remains adjourned and no new date has been set. In light of the substantial overlap between the
 State Proceedings and this violation of supervised release matter, the Government, with the consent
 of defense counsel, respectfully requests an adjournment until late August or September, so that
 the parties may monitor the State Proceedings, discuss a potential resolution of this violation of
 supervised release matter, and, if applicable, prepare for an eventual revocation hearing on the
 specifications.


/f;am!_f)cJ- - 71~            ~+          r:uil       Respectfully submitted,

hall.    a- ~ c f L t ) / } J                         GEOFFREY S. BERMAN
                                                      United States Attorney
SJLp±. /7,           ~oJo         cu:
 ;o.· 30 50   ~ 1L    .,
                       1
                / -1!/P-r-~
                                      1       By:     Isl David R. Felton
                                                      David R. Felton
              • • . . . - !3 ,                        Assistant United States Attorney
              Y.ENNETH M~. Jt!,    9-s.DJ.            Tel: (914) 993-1908
                          u   ~;)/;},():)O
 cc: Larry Sheehan, Esq. ( efense counsel) (by ECF and e-mail)
     Veronica M. Dignam, United States Probation Officer (by e-mail)
